DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 11,003,214 in view of Branson (US 2003/0071832). 


Claim 2 of Instant Application
Claim 1 of U.S. Patent No. US 11,003,214
	A foldable mobile device comprising: 
a processor; 
a display configurable to provide a plurality of functionalities and electronically coupled to the processor, in which the display comprises a plurality of portions to display at least one electronic image, and in which at least two of the portions share and are movable about a first axis; 
and in which the processor is configured to control: 

determining whether the display is configured in a first configuration, in which in the first configuration at least one first portion of the plurality of portions of the display is provided a first functionality of a first device; 
determining whether the display is configured in a second configuration, in which in the second configuration at least one second portion of the plurality of portions of the display is provided a second functionality of a second device, 
in which the second functionality differs from the first functionality, and 
in which the first functionality is unavailable when the second functionality is provided; 
generating for display on the at least one first portion of the display, a first content relating to the first device; 
and generating for display on the at least one second portion of the display, a second content relating to the second device, in which the second content is different from the first content.
A foldable mobile device comprising: 
a processor; 
a display that is configurable to provide a plurality of functionalities and is electronically coupled to the processor, in which the display comprises a plurality of portions to display at least one electronic image, and in which at least two of the portions share a first axis and are movable about the first axis; 
and a memory to store instructions which, when executed by the processor, direct the processor to: 
determine whether the display has been configured to provide a first functionality of a first device to at least one first portion of the plurality of portions of the display; 


determine whether the display has been configured to provide a second functionality of a second device to at least one second portion of the plurality of portions of the display, 

in which the second functionality differs from the first functionality; 



generate for display on the first portion of the display, a first content relating to the first device; 
and generate for display on the second portion of the display, a second content relating to the second device, in which the second content is different than the first content.

In the same field of endeavor, Branson discloses determining that the display has been configured into a first configuration (detecting adjustment of the display device in step 810 of fig. 8, configuration corresponding to fig. 4A); performing a first functionality (displaying modified output of running application in step 850 according to determined modified display size in step 820 of fig. 8); determine that the display has been configured into a second configuration (detecting adjustment of the display device in step 810 of fig. 8, configuration corresponds to fig. 4B) and in response to determining that the display has been configured into a second configuration (in response to detecting adjustment of the display device in step 810 of fig. 8), cease performance of the first functionality (fig. 4A) and perform a second functionality (display modified output of running application in step 850 according to the determined modified display size in step 820 of fig. 8, fig. 4B), wherein first functionality is unavailable when the second functionality is provided (device configuration of fig. 4A is unavailable when device is configured according to fig. 4B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. US 11,003,214 and the teachings of Branson, such that the first functionality was unavailable when the second functionality was provided, with motivation to provide an adjustable display device which includes a plurality of display 


Claim 3 is similarly rejected over claim 2 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 4 is similarly rejected over claim 3 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 5 is similarly rejected over claim 4 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 6 is similarly rejected over claim 5 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 7 is similarly rejected over claim 6 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 8 is similarly rejected over claim 7 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 9 is similarly rejected over claim 2 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 10 is similarly rejected over claim 10 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 11 is similarly rejected over claim 11 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 12 is similarly rejected over claim 12 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 13 is similarly rejected over claim 13 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 14 is similarly rejected over claim 14 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 15 is similarly rejected over claim 14 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 16 is similarly rejected over claim 17 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 17 is similarly rejected over claim 18 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 18 is similarly rejected over claim 19 of U.S. Patent No. US 11,003,214 in view of Branson.
Claim 19 is similarly rejected over claim 20 of U.S. Patent No. US 11,003,214 in view of Branson.

Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,444,796 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 10,114,417 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,423,829 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 8,970,449 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 8,907,864 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 8,669,918 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 8,508,433 in view of Branson and rejected similarly as disclosed above in the rejection over U.S. Patent No. 11,003,214 in view of Branson.
Claims 2 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 58 of U.S. Patent No. 7,782,274 in view of Branson  in view of Branson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623